           Case 1:19-cr-10081-IT Document 760 Filed 08/16/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
                v.                              )     Criminal No.: 19-10081-IT
                                                )
 GORDON ERNST, et al.,                          )
                                                )
                                                )
                        Defendants              )

       JOINT MOTION TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the parties respectfully request that the time

between August 10, 20211 and November 16, 2021 be excluded so that the defendants may have

adequate time to confer with counsel and prepare for trial, which is scheduled to begin November

16, 2021. The ends of justice served by this exclusion outweigh the interests of the public and the

defendants in a speedy trial. A proposed order is attached.

                                                       Respectfully submitted,

                                                       NATHANIEL R. MENDELL
                                                       Acting United States Attorney

                                                    By: /s/ Leslie A. Wright
                                                       JUSTIN D. O’CONNELL
                                                       KRISTEN A. KEARNEY
                                                       LESLIE A. WRIGHT
                                                       KRISS BASIL
                                                       Assistant United States Attorneys




       1
        The most recent order on excludable delay issued by Judge Kelley excluded the time from
February 8, 2021 to “the date the parties appear before the District Court.” Dkt. 632. The parties
appeared before the District Court for an initial pretrial conference on August 10, 2021. See Dkt.
752.
Case 1:19-cr-10081-IT Document 760 Filed 08/16/21 Page 2 of 3




                                 /s/ Koren L. Bell
                                 Stephen G. Larson (CA State Bar No. 145225)
                                 slarson@larsonllp.com
                                 (Admitted pro hac vice)
                                 Koren L. Bell (CA State Bar No. 268614)
                                 kbell@larsonllp.com
                                 (Admitted pro hac vice)
                                 Paul A. Rigali (CA State Bar No. 262948)
                                 prigali@larsonllp.com
                                 (Admitted pro hac vice)
                                 LARSON LLP
                                 555 South Flower Street, Suite 4400
                                 Los Angeles, California 90071
                                 (213) 436-4888

                                 Irwin B. Schwartz (BBO# 548763)
                                 ischwartz@blaschwartz.com
                                 Nicholas R. Cassie (BBO# 672698)
                                 ncassie@blaschwartz.com
                                 BLA Schwartz, PC
                                 One University Ave., Suite 302B
                                 Westwood, Massachusetts 02090
                                 Phone: 781-636-5000
                                 Fax: 781-636-5090

                                 Counsel for Defendant Jovan Vavic


                                 /s/ Jennifer Lieser
                                 NINA MARINO
                                 (Admitted pro hac vice)
                                 JENNIFER LIESER
                                 KAPLAN MARINO, P.C.
                                 9454 Wilshire Blvd., Ste. 902
                                 Beverly Hills, CA 90212
                                 Telephone: (310) 557-0007
                                 marino@kaplanmarino.com

                                 Counsel for Defendant Donna Heinel




                             2
           Case 1:19-cr-10081-IT Document 760 Filed 08/16/21 Page 3 of 3




                                                 /s/ Tracy Miner
                                                 Tracy A. Miner (BBO No. 547137)
                                                 MINER SIDDALL LLP
                                                 470 Atlantic Ave., 4th Floor
                                                 Boston, MA 02110
                                                 Tel.: (617) 273-8421
                                                 Fax: (617) 273-8004
                                                 tminer@msdefenders.com

                                                 Counsel for Defendant Gordon Ernst


                                                 /s/ Shaun Clarke
                                                 Alexander M. Wolf (MA State Bar # 685374 and
                                                 Fed. Bar No. 2470631)
                                                 Shaun Clarke (Fed. Bar No. 920661)
                                                 Dane Ball (Fed. Bar No. 784400)
                                                 SMYSER KAPLAN &VESELKA, L.L.P.
                                                 717 Texas Avenue, Suite 2800
                                                 Houston, Texas 77002
                                                 (713) 221-2300 (phone) | (713) 221-2320 (fax)
                                                 sclarke@skv.com
                                                 dball@skv.com
                                                 awolf@skv.com

                                                Counsel for Defendant William Ferguson




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document was filed through the ECF system and will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

Date: August 16, 2021                                 /s/ Leslie A. Wright
                                                      LESLIE A. WRIGHT
                                                      Assistant United States Attorney




                                                 3
